Exhibit 10.3

 

EXECUTION VERSION

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

CADIZ INC.

 

and

 

EACH HOLDER OF REGISTRABLE SECURITIES

REFLECTED ON THE SIGNATURE PAGE HEREOF

 

March 5, 2020

 

 

 

 

 

 

 

  

 

 

Section 1.   Certain Definitions   1 Section 2.   Initial Shelf Registration and
Demand Registration Rights   3 Section 3.   Piggy-Back Registration Rights   5
Section 4.   Selection of Underwriters   6 Section 5.   Blackout Periods   6
Section 6.   Holdback   7 Section 7.   Ineligibility to Effect a Demand
Registration   7 Section 8.   Intentionally Omitted   7 Section 9.  
Registration Procedures   7 Section 10.   Registration Expenses   10 Section 11.
  Rule 144   10 Section 12.   Covenants of Holders   10 Section 13.  
Indemnification; Contribution   10 Section 14.   Injunctions   12 Section 15.  
Amendments and Waivers   12 Section 16.   Notices   12 Section 17.   Successors
and Assigns   13 Section 18.   Representations and Warranties of the Company  
13 Section 19.   Counterparts   13 Section 20.   Descriptive Headings   13
Section 21.   Choice of Law   13 Section 22.   Severability   13 Section 23.  
Entire Agreement   13 Section 24.   Further Actions; Reasonable Best Efforts  
13

 

 i 

 

 

This Registration Rights Agreement (this “Agreement”) is made as of this 5th day
of March 2020 by and among Cadiz Inc., a Delaware corporation (the “Company”),
and each holder of Registrable Securities (as defined herein) reflected on the
signature page hereto (“Holders”).

 

RECITALS:

 

WHEREAS, the Company is party to that certain Indenture, dated as of December
10, 2015 (the “Indenture”), between the Company, as issuer, and U.S. Bank
National Association, as trustee (the “Trustee”), pursuant to which the Company
issued certain 7.00% Convertible Senior Notes due 2020 (the “Convertible
Notes”);

 

WHEREAS, the Company and the Holders have each entered into a separate
Conversion and Exchange Agreement dated as of March 5, 2020 pursuant to which
the Holders have agreed to exchange a portion of the outstanding Convertible
Notes for shares of a new series of preferred stock, par value $0.01 per share,
of the Company titled “Series 1 Preferred Stock” (the “Preferred Stock”), which
Preferred Stock is convertible into shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), upon the terms and subject to the
limitations and conditions set forth in the Certificate of Designations of
Series 1 Preferred Stock (the “Certificate”); and

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
pursuant to which the Company shall grant the Holders registration rights with
respect to the Registrable Securities and which registration rights agreement
shall, with respect to the Holders, supersede and replace the Amended and
Restated Registration Rights Agreement by and among the Company and the holders
party thereto dated as of March 5, 2013 (the “2013 Registration Rights
Agreement”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the following meanings:

 

(a) “2013 Registration Rights Agreement” has the meaning specified in the
Recitals hereof.

 

(b) “2019 Form 10-K” has the meaning specified in Section 2(a) hereof.

 

(c) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the
Exchange Act.

 

(d) “Agreement” has the meaning specified in the Preamble hereof.

 

(e) “Beneficially Own” has the meaning ascribed to such term in Rule 13d-3 of
the Exchange Act.

 

(f) “Blackout Period” has the meaning specified in Section 5 hereof.

 

(g) “Board” has the meaning specified in Section 5 hereof.

 

(h) “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of the State of
New York and the United States of America.

 

(i) “Certificate” has the meaning specified in the Recitals hereof.

 

(j) “Common Stock” has the meaning specified in the Recitals hereof.

 

(k) “Company” has the meaning specified in the Preamble hereof.

 

(l) “Convertible Notes” has the meaning specified in the Recitals hereof.

 

 1 

 

 

(m) “Demand” has the meaning specified in Section 2(b) hereof.

 

(n) “Demand Registration” has the meaning specified in Section 2(b) hereof.

 

(o) “Effective Date” means the date of this Agreement.

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time that reference is made thereto.

 

(q) “FINRA” means the Financial Industry Regulatory Authority.

 

(r) “Holdback Period” has the meaning specified in Section 6(a) hereof.

 

(s) “Holder” has the meaning specified in the Preamble hereof, and shall include
any person to whom the rights of a Holder under this Agreement have been
transferred in accordance with the provisions of this Agreement.

 

(t) “Indenture” has the meaning specified in the Recitals hereof.

 

(u) “Ineligibility Accommodation Period” has the meaning specified in Section 7
hereof.

 

(v) “Inspectors” has the meaning specified in Section 9(k) hereof.

 

(w) “NASDAQ” means the Nasdaq Stock Market, Inc.

 

(x) “NYSE” means the New York Stock Exchange.

 

(y) “Other Rights Holders” has the meaning specified in Section 2(h) hereof.

 

(z) “Person” means any individual, firm, partnership, corporation (including,
without limitation, a business trust), limited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, and
shall include any successor (by merger or otherwise) of any such entity.

 

(aa) “Piggy-Back Request” has the meaning specified in Section 3(b) hereof.

 

(bb) “Piggy-Back Rights” has the meaning specified in Section 3(a) hereof.

 

(cc) “Preferred Stock” has the meaning set forth in the Recitals hereof.

 

(dd) “Prospectus” means the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
any Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

(ee) “Records” has the meaning specified in Section 9(k) hereof.

 

(ff) “Registrable Securities” means any and all of (i) the outstanding shares of
Common Stock held by a Holder as of the date of this Agreement; (ii) the shares
of Common Stock received by Holders upon conversion of the Convertible Notes;
(iii) the shares of Preferred Stock; (iv) the shares of Common Stock received by
Holders upon conversion of the Preferred Stock, and (v) any securities issuable
or issued or distributed in respect of any of the securities identified in
clauses (i), (ii), (iii) and (iv) by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, reorganization,
merger, consolidation or otherwise. Registrable Securities shall cease to be
Registrable Securities when and to the extent that they (x) shall have been
Transferred by Holders pursuant to an effective Registration Statement or
pursuant to Rule 144; (y) shall have ceased to be outstanding; or (z) may be
transferred without restriction or limitation pursuant to Rule 144.

 

 2 

 

 

(gg) “Registration Expenses” means any and all reasonable out-of-pocket expenses
incident to performance of or compliance with this Agreement, including, without
limitation, (i) all SEC, FINRA and securities exchange registration and filing
fees, (ii) all fees and expenses of complying with state securities or “blue
sky” laws (including fees and disbursements of counsel for any underwriters in
connection with blue sky qualifications of the Registrable Securities), (iii)
all processing, printing, copying, messenger and delivery expenses, (iv) all
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange pursuant to Section 9(h) hereof, (v) all
fees and disbursements of counsel for the Company and of its independent public
accountants (including the expenses of any special audits or comfort letters),
and (vi) the reasonable fees and expenses of any special experts retained in
connection with a registration under this Agreement, but excluding (A) any
underwriting discounts and commissions and transfer taxes relating to the sale
or disposition of Registrable Securities pursuant to a Registration Statement,
and (B) any fees, expenses or disbursements of counsel and other advisers to the
Holders and any Other Rights Holders, other than the reasonable fees and
disbursements of one counsel to all Holders.

 

(hh) “Registration Statement” means any registration statement (including a
Shelf Registration) of the Company referred to in Section 2 or Section 3 hereof,
including any Prospectus, amendments and supplements to any such registration
statement, including post-effective amendments, and all exhibits and all
material incorporated by reference in any such registration statement.

 

(ii) “Rule 144” means Rule 144 under the Securities Act, or any similar or
successor rules or regulations hereafter adopted by the SEC.

 

(jj) “S-3 Eligible” has the meaning specified in Section 2(a) hereof.

 

(kk) “SEC” means the United States Securities and Exchange Commission and any
successor federal agency having similar powers.

 

(ll) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the time that reference is made thereto.

 

(mm) “Shelf Registration” means a “shelf” registration statement on an
appropriate form pursuant to Rule 415 under the Securities Act (or any successor
rule that may be adopted by the SEC).

 

(nn) “Transfer” means, with respect to any security, any direct or indirect
sale, transfer, assignment, hypothecation, pledge or any other disposition of
such security or any interest therein.

 

(oo) “Uncontrolled Event” has the meaning specified in Section 5 hereof.

 

(pp) “Underwritten Offering” means an offering in which securities of the
Company are sold to an underwriter for reoffering to the public pursuant to an
effective Registration Statement under the Securities Act.

 

Section 2. Initial Shelf Registration and Demand Registration Rights.

 



(a) As soon as commercially reasonable following the Company’s filing of the
Annual Report on Form 10-K for the fiscal year ended December 31, 2019 (the
“2019 Form 10-K”), and no later than thirty (30) days after the filing of the
2019 Form 10-K, the Company shall (i) prepare and file with the SEC (x) a
Registration Statement on Form S-3 or a successor form, if the Company is then
eligible to file a Registration Statement on Form S-3 (“S-3 Eligible”), or (y)
any other appropriate form under the Securities Act for the type of offering
contemplated by the Holders, if the Company is not then S-3 Eligible, or (ii)
use an existing Form S-3 filed with the SEC, in each case providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act or any successor rule thereto that covers all Registrable
Securities then outstanding for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act or any successor
rule thereto. If permitted under the Securities Act, such Registration Statement
shall be an “automatic shelf registration statement” as defined in Rule 405
under the Securities Act. The Company shall use its best efforts to (x) cause
the Shelf Registration filed pursuant to this Section 2(a) to be declared
effective by the SEC or otherwise become effective under the Securities Act as
promptly as practicable after the filing thereof and (y) keep such Shelf
Registration continuously effective and in compliance with the Securities Act
and useable for the resale of Registrable Securities until such time as there
are no remaining Registrable Securities then outstanding, including by filing
successive replacement or renewal Registration Statements upon the expiration of
such Shelf Registration.

 

 3 

 

 

(b) Any Holder may, subject to the terms hereof, request the Company in writing
(each such request, a “Demand”) to effect a registration with the SEC under and
in accordance with the provisions of the Securities Act of all or part of the
Registrable Securities Beneficially Owned by such Holder (a “Demand
Registration”). The Demand shall specify the aggregate number of shares of
Registrable Securities requested to be so registered on behalf of such Holder.
Any request received by the Company from a Holder as provided in this Section
2(b) shall be deemed to be a “Demand” for purposes of this Agreement, unless the
Company, in accordance with the terms of this Agreement, shall have notified
such Holder in writing, prior to its receipt of such request from such Holder,
of its intention to register securities with the SEC, in which case the request
from such Holder shall be governed by Section 3 hereof, not this Section 2. All
Demands to be made by a Holder pursuant to this Section 2(b) and any
notifications by the Company pursuant to the preceding sentence must be based
upon a good faith intent of such Holder or the Company, as the case may be, to
effect the sale of securities pursuant to such registrations as promptly as
practicable after the date of the Demand or notification, as the case may be, in
accordance with the terms of this Agreement.

 

(c) After receipt of a Demand from a Holder, the Company shall, as soon as
practicable thereafter, but in no event later than ninety (90) days following
such Demand, file and cause to be effective a Registration Statement for the
Registrable Securities so requested to be registered.

 

(d) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required to file a Registration Statement for Registrable
Securities pursuant to a Demand:

 

(i) if the Company shall have previously effected a Demand Registration at any
time during the immediately preceding ninety (90) day period;

 

(ii) if the Company shall have previously effected a registration of Registrable
Securities to be issued and sold by the Company at any time during the
immediately preceding ninety (90) day period (other than a registration on Form
S-4, Form S-8 or Form S-3 (with respect to dividend reinvestment plans and
similar plans) or any successor forms thereto);

 

(iii) during any Blackout Period;

 

(iv) during any Ineligibility Accommodation Period;

 

(v) if the aggregate value of the Registrable Securities to be registered
pursuant to a Demand Registration does not equal at least $2,500,000; or

 

(vi) if the Registrable Securities that are the subject of the Demand are the
subject of an effective Shelf Registration.

 

(e) The Company shall be permitted to satisfy its obligations under this Section
2 by amending (to the extent permitted by applicable law) any Shelf Registration
previously filed by the Company under the Securities Act so that such Shelf
Registration (as amended) shall permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a Demand shall have been made. Notwithstanding
the foregoing, the Company shall have no obligation under this Agreement to file
any Shelf Registration.

 

 4 

 

 

(f) A requested Demand Registration shall not be deemed to count as a Demand
Registration described in Section 2(d)(ii) hereof if: (i) such registration has
not been declared effective by the SEC or does not become effective in
accordance with the Securities Act, (ii) after becoming effective, such
registration is materially interfered with by any stop order, injunction or
similar order or requirement of the SEC or other governmental agency or court
for any reason not attributable to a Holder and does not thereafter become
effective, (iii) the conditions to closing specified in any underwriting
agreement entered into in connection with such Demand Registration are not
satisfied or waived other than by reason of an act or omission on the part of a
Holder, or (iv) the Holder making a Demand shall have withdrawn its Demand or
otherwise determined not to pursue such registration, provided that, in the case
of this clause (iv), such Holder shall have reimbursed the Company for all of
its out- of-pocket expenses incurred in connection with such Demand.

 

(g) At any time and from time to time that a Registration Statement is
effective, if a Holder of Registrable Securities requests (i) the registration
under the Securities Act of additional Registrable Securities pursuant to such
Registration Statement or (ii) that such Holder be added as a selling
stockholder in such Registration Statement, the Company shall as promptly as
practicable amend or supplement the Registration Statement to cover such
additional Registrable Securities and/or Holder.

 

(h) If the lead managing underwriters of an Underwritten Offering made pursuant
to a Demand shall advise the Holder making a Demand in writing (with a copy to
the Company) that marketing or other factors require a limitation on the number
of shares of Registrable Securities which can be sold in such offering within a
price range acceptable to the Holder, then (i) if the Company shall have elected
to include any securities to be issued and sold by the Company or sold on behalf
of any of the Company’s security holders excluding such Holder (“Other Rights
Holders”) in such Registration Statement, then the Company shall reduce the
number of securities the Company shall intend to issue and sell (and, if
applicable, the number of securities being sold on behalf of the Other Rights
Holders) pursuant to such Registration Statement such that the total number of
securities being sold by each such party shall be equal to the number which can
be sold in such offering within a price range acceptable to such Holder, and
(ii) if the Company shall not have elected to include any securities to be
issued and sold by the Company or sold on behalf of Other Rights Holders in such
Registration Statement or if the reduction referred to in the previous clause
(i) shall not be sufficient, then, the Holder shall reduce the number of
Registrable Securities requested to be included in such offering to the number
that the lead managing underwriter advises can be sold in such offering within a
price range acceptable to the Holder. The Holder shall not be required to reduce
the number of Registrable Securities requested to be included in any such
offering until the number of securities referred to in the previous clause (i)
shall have been reduced to zero (0).

 

Section 3. Piggy-Back Registration Rights.

 

(a) At any time on or after the date hereof, whenever the Company shall propose
to file a Registration Statement under the Securities Act relating to the public
offering of securities for sale for cash, the Company shall give written notice
to the Holders as promptly as practicable, but in no event less than fifteen
(15) days prior to the anticipated filing thereof, specifying the approximate
date on which the Company proposes to file such Registration Statement and the
intended method of distribution in connection therewith, and advising Holders of
their right to have any or all of the Registrable Securities then Beneficially
Owned by them included among the securities to be covered by such Registration
Statement (the “Piggy-Back Rights”).

 

(b) Subject to Section 3(c) and Section 3(d) hereof, in the event that Holders
have and shall elect to utilize their Piggy-Back Rights, the Company shall
include in the Registration Statement the Registrable Securities identified by
the Holders in a written request (a “Piggy-Back Request”) given to the Company
not later than five (5) Business Days prior to the proposed filing date of the
Registration Statement. The Registrable Securities identified in a Piggy-Back
Request shall be included in the Registration Statement on the same terms and
conditions as the other securities included in the Registration Statement,
provided, that, any Holder of Registrable Securities shall have the right to
withdraw a Piggy-Back Request for any reason or no reason whatsoever prior to
the effectiveness of the Registration Statement covering such Piggy-Back Rights.

 

(c) Notwithstanding anything in this Agreement to the contrary, Holders shall
not have Piggy-Back Rights with respect to (i) a Registration Statement on Form
S-4 or Form S-8 or Form S-3 (with respect to dividend reinvestment plans and
similar plans) or any successor forms thereto or (ii) a Registration Statement
filed in connection with an exchange offer or an offering of securities solely
to employees of the Company.

 

 5 

 

 

(d) If the lead managing underwriters selected by the Company for an
Underwritten Offering for which Piggy-Back Rights are requested shall advise the
Company in writing that marketing or other factors require a limitation on the
number of shares of securities which can be sold in such offering within a price
range acceptable to the Company, then, (i) such underwriters shall provide
written notice thereof to the Holders and (ii) there shall be included in the
offering, (A) first, all securities proposed by the Company to be sold for its
account (or such lesser amount as shall equal the maximum number determined by
the lead managing underwriters as aforesaid); (B) second, all Registrable
Securities requested to be included in such Registration Statement by Holders,
or such lesser number as shall equal, together with the amount referred to in
(A), the maximum number determined by the lead managing underwriters as
aforesaid; and (C) third, only that number of securities requested to be
included by any Other Rights Holders that such lead managing underwriters
reasonably and in good faith believe will not substantially interfere with
(including, without limitation, adversely affecting the pricing of) the offering
of all the securities that the Company desires to sell for its own account and
all the Registrable Securities that the Holders desire to sell for their own
accounts.

 

(e) Nothing contained in this Section 3 shall create any liability on the part
of the Company to the Holders if the Company for any reason should decide not to
file a Registration Statement for which Piggy-Back Rights are available or to
withdraw such Registration Statement subsequent to its filing, regardless of any
action whatsoever Holders may have taken, whether as a result of the issuance by
the Company of any notice hereunder or otherwise.

 

(f) A request made by Holders pursuant to their Piggy- Back Rights to include
Registrable Securities in a Registration Statement shall not be deemed to be a
Demand Registration described in Section 2(d)(ii) hereof.

 

Section 4. Selection of Underwriters. In connection with any Underwritten
Offering made pursuant to a Demand or a Piggy-Back Right, the Company may, at
its sole discretion, select a book running managing underwriter to manage the
Underwritten Offering with the prior written consent of the Holders (which
consent shall not be unreasonably withheld); provided, however, that the Company
shall have no obligation to use an underwriter in connection with any
registration made pursuant to a Demand or Piggy-Back Request.

 

Section 5. Blackout Periods. If (i) within five (5) Business Days following the
exercise by a Holder of a Demand, the Company determines in good faith and
notifies such Holder in writing that the registration and distribution of
Registrable Securities (or the use of the Registration Statement or related
Prospectus) resulting from a Demand received from such Holder would materially
and adversely interfere with any planned or proposed business combination
transaction involving the Company, or any pending financing, acquisition,
corporate reorganization or any other corporate development involving the
Company or any of its subsidiaries or (ii) following the exercise by such Holder
of a Demand but before the effectiveness of the Registration Statement, (A) a
business combination, tender offer, acquisition or other corporate event
involving the Company is proposed, initiated or announced by another Person
beyond the control of the Company (an “Uncontrolled Event”), (B) in the
reasonable judgment of at least a majority of the members of the Board of
Directors of the Company (the “Board”), the filing or seeking the effectiveness
of the Registration Statement would materially and adversely interfere with such
Uncontrolled Event or would otherwise materially and adversely affect the
Company and (C) the Company promptly so notifies such Holder, then the Company
shall be entitled to (x) postpone the filing of the Registration Statement
otherwise required to be filed by the Company pursuant to Section 2 hereof, or
(y) elect that the effective Registration Statement not be used, in either case
for a reasonable period of time, but not to exceed ninety (90) days after the
date that (1) the Demand was made (in the case of an clause (i) above) or (2)
the Company so notifies such Holder of such determination (in the case of clause
(ii) above) (each, a “Blackout Period”). Any such written notice shall contain a
general statement of the reasons for such postponement or restriction on use and
an estimate of the anticipated delay. The Company shall (a) promptly notify the
Holder making a Demand of the expiration or earlier termination of such Blackout
Period and (b) use its reasonable best efforts to effect the Demand Registration
as promptly as practicable after the end of the Blackout Period.

 





 6 

 

 

Section 6. Holdback.

 

(a) If (i) at any time after the date hereof, the Company shall file a
Registration Statement (other than a registration on Form S-4, Form S-8 or Form
S-3 (with respect to dividend reinvestment plans and similar plans) or any
successor forms thereto) with respect to any shares of its capital stock, and
(ii) upon reasonable prior notice the managing underwriter or underwriters (in
the case of an Underwritten Offering) advise the Company and the Holders in
writing that a sale or distribution of Registrable Securities would adversely
impact such offering, then the Holders shall, to the extent not inconsistent
with applicable law, refrain from effecting any sale or distribution of
Registrable Securities during the period commencing on the effective date of
such Registration Statement and continuing until the ninetieth (90th) day after
the effective date of such Registration Statement; provided that such
restriction shall apply to the Holders only if in connection with such offering,
the underwriters require the directors and executive officers of the Company to
refrain from selling the Company’s securities for a like period and on like
terms (such period, a “Holdback Period”).

 

(b) During the ninety (90) day period commencing on the effective date of a
Registration Statement filed by the Company on behalf of Holders in connection
with an Underwritten Offering pursuant to a Demand, the Company shall not effect
(except pursuant to registrations on Form S-4 or Form S-8 or Form S-3 (with
respect to dividend reinvestment plans and similar plans) or any successor forms
thereto and except pursuant to Section 2(h) hereof) any public sale or
distribution of its securities.

 

Section 7. Ineligibility to Effect a Demand Registration. If, following receipt
of a Demand (other than the Initial Demand) from a Holder, after giving effect
to any Holdback Period and any Blackout Period, the Company has not filed a
Registration Statement for the Registrable Securities so requested to be
registered or has not used its reasonable best efforts to cause such
Registration Statement to become effective because it is not eligible to effect
a registration pursuant to the Securities Act, the Company shall have 60
additional days to file such Registration Statement for the Registrable
Securities so requested to be registered or to use its reasonable best efforts
to cause such Registration Statement to become effective (such additional days,
the “Ineligibility Accommodation Period”).

 

Section 8. Intentionally Omitted.

 

Section 9. Registration Procedures. If and whenever the Company shall be
required to use its reasonable best efforts to effect or cause the registration
of any Registrable Securities under the Securities Act as provided in this
Agreement, the Company shall and, with respect to Section 9(m) and Section 9(n),
the Holders shall:

 

(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities on any form for which the Company then qualifies or that
counsel for the Company shall deem appropriate, and which form shall be
available for the sale of the Registrable Securities in accordance with the
intended methods of distribution thereof, and use its reasonable best efforts to
cause such Registration Statement to become and remain effective;

 

(b) prepare and file with the SEC amendments and post- effective amendments to
such Registration Statement and such amendments and supplements to the
Prospectus used in connection therewith as may be necessary to maintain the
effectiveness of such registration or as may be required by the rules,
regulations or instructions applicable to the registration form utilized by the
Company or by the Securities Act for a Shelf Registration or otherwise necessary
to keep such Registration Statement effective for at least ninety (90) days (or
one hundred eighty (180) days in the case of a Shelf Registration) and cause the
Prospectus as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and to otherwise comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
Registration Statement until the earlier of (x) such 90th or 180th day, as the
case may be, or (y) such time as all Registrable Securities covered by such
Registration Statement shall have ceased to be Registrable Securities (it being
understood that the Company at its option may determine to maintain such
effectiveness for a longer period, whether pursuant to a Shelf Registration or
otherwise); provided, however, that a reasonable time before filing a
Registration Statement or Prospectus, or any amendments or supplements thereto
(other than reports required to be filed by it under the Exchange Act), the
Company shall furnish to the Holders, the managing underwriter and their
respective counsel for review and comment, copies of all documents proposed to
be filed;

 

 7 

 

 

(c) furnish, without charge, to the Holders and to any underwriter in connection
with an Underwritten Offering such number of conformed copies of such
Registration Statement and of each amendment and post-effective amendment
thereto (in each case including all exhibits) and such number of copies of any
Prospectus or Prospectus supplement and such other documents as Holders or such
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by the Holders or the underwriter (the Company hereby
consenting to the use (subject to the limitations set forth in Section 9(n)
hereof) of the Prospectus or any amendment or supplement thereto in connection
with such disposition);

 

(d) use its reasonable best efforts to register or qualify such Registrable
Securities covered by such Registration Statement under such other securities or
“blue sky” laws of such jurisdictions as Holders shall reasonably request,
except that the Company shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction where, but
for the requirements of this Section 9(d), it would not be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction, or to consent
to general service of process in any such jurisdiction;

 

(e) as promptly as practicable, notify the managing underwriters (if any) and
Holders, at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act within the appropriate period mentioned in
Section 9(b) hereof, of the Company’s becoming aware that the Prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and, as promptly as practicable,
prepare and furnish to the Holders a reasonable number of copies of an amendment
or supplement to such Registration Statement or related Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

 

(f) notify the Holders, as promptly as practicable, at any time:

 

(i) when the Prospectus or any Prospectus supplement or post- effective
amendment has been filed, and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;

 

(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for additional information;

 

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or any order preventing the use of a related
Prospectus, or the initiation (or any overt threats) of any proceedings for such
purposes;

 

(iv) of the receipt by the Company of any written notification of the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation (or overt threats) of any proceeding for that
purpose; and

 

(v) if at any time the representations and warranties of the Company
contemplated by Section 9(i)(i) below cease to be true and correct in all
material respects;

 

(g) otherwise comply with all applicable rules and regulations of the SEC, and
make available to Holders an earnings statement that shall satisfy the
provisions of Section 11(a) of the Securities Act, provided that the Company
shall be deemed to have complied with this Section 9(g) if it shall have
complied with Rule 158 under the Securities Act;

 

(h) use its reasonable best efforts to cause all such Registrable Securities to
be listed on the NYSE, NASDAQ or any other national securities exchange or
automated quotation system on which the class of Registrable Securities being
registered is then listed, if such Registrable Securities are not already so
listed and if such listing is then permitted under the rules of such exchange,
and to provide a transfer agent and registrar for such Registrable Securities
covered by such Registration Statement no later than the effective date of such
Registration Statement;

 

 8 

 

 

(i) enter into agreements (including, if applicable, an underwriting agreement
and other customary agreements in the form customarily entered into by other
companies in comparable underwritten offerings) and take all other appropriate
and all commercially reasonable actions in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection, whether or
not an underwriting agreement shall be entered into and whether or not the
registration shall be an underwritten registration:

 

(i) make such representations and warranties to the Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
companies to underwriters in comparable underwritten offerings;

 

(ii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions shall be reasonably satisfactory (in form, scope and
substance) to the managing underwriters) addressed to the underwriters covering
the matters customarily covered in opinions requested in comparable underwritten
offerings by the Company;

 

(iii) obtain “comfort letters” and updates thereof from the Company’s
independent certified public accountants addressed to the Board and the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “comfort letters” by independent accountants
in connection with comparable underwritten offerings on such date or dates as
may be reasonably requested by the managing underwriters, or if such offering is
not an Underwritten Offering, the Board; provided, however, that in connection
with any non-Underwritten Offering, such comfort letter shall not be required
except to the extent requested by the Board;

 

(iv) provide the indemnification in accordance with the provisions and
procedures of Section 13 hereof to all parties to be indemnified pursuant to
such Section 13 and any other indemnification customarily required in
underwritten public offerings; and

 

(v) deliver such documents and certificates as may be reasonably requested by
the Holders and the managing underwriters, if any, to evidence compliance with
Section 9(f) above and with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company.

 

(j) cooperate with the Holders and the managing underwriter or underwriters, if
any, to facilitate, to the extent reasonable under the circumstances, the timely
preparation and delivery of certificates representing the securities to be sold
under such Registration Statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or
underwriters, if any, or the Holders may request and/or in a form eligible for
deposit with the Depository Trust Company;

 

(k) make available to the Holders, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or such underwriter
(collectively, the “Inspectors”), reasonable access to appropriate officers and
employees of the Company and the Company’s subsidiaries to ask questions and to
obtain information reasonably requested by such Inspector and all financial and
other records and other information, pertinent corporate documents and
properties of any of the Company and its subsidiaries and Affiliates
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility; provided, however, that the
Records that the Company determines, in good faith, to be confidential and which
it notifies the Inspectors in writing are confidential shall not be disclosed to
any Inspector unless such Inspector signs a confidentiality agreement in
customary form reasonably satisfactory to the Company or either (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission of a material fact in such Registration Statement, or (ii) the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction; provided, further, that any decision regarding the
disclosure of information pursuant to subclause (i) shall be made only after
consultation with counsel for the applicable Inspectors; and provided, further,
that the Holders agree that they shall, promptly after learning that disclosure
of such Records is sought in a court having jurisdiction, give notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of such Records;

 

 9 

 

 

(l) in the event of the issuance of any stop order suspending the effectiveness
of the Registration Statement or of any order suspending or preventing the use
of any related Prospectus or suspending the qualification of any Registrable
Securities included in the Registration Statement for sale in any jurisdiction,
the Company shall use its reasonable best efforts promptly to obtain its
withdrawal;

 

(m) the Holders shall furnish the Company with such information regarding them
and pertinent to the disclosure requirements relating to the registration and
the distribution of such securities as the Company may from time to time
reasonably request in writing or as shall be required in connection with the
action to be taken by the Company hereunder; and

 

(n) the Holders shall, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 9(e) hereof, forthwith
discontinue disposition of Registrable Securities pursuant to the Prospectus or
Registration Statement covering such Registrable Securities until the Holders
shall have received copies of the supplemented or amended Prospectus
contemplated by Section 9(e) hereof, and, if so directed by the Company, the
Holders shall deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in their possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

 

Section 10. Registration Expenses. Except as otherwise provided herein, in
connection with all registrations of Registrable Securities made pursuant to the
Shelf Registration to be filed pursuant to Section 2(a) or any Demand
Registration or Piggy-Back Rights, the Company shall pay all Registration
Expenses; provided, however, that the Holders shall pay, and shall hold the
Company harmless from, (i) any underwriting discounts and commissions and
transfer taxes relating to the sale or disposition of Registrable Securities and
(ii) any fees, expenses or disbursements of Holders’ counsel and other advisors.

 

Section 11. Rule 144. From and after the date which is more than one hundred
eighty (180) days after the date hereof, the Company shall, at all times when
the Holders Beneficially Own any Registrable Securities, take such measures and
file and/or make available such information, documents and reports as shall be
required by the SEC as a condition to the availability of Rule 144; provided,
however, that the Company need not take any of the foregoing actions during any
Ineligibility Accommodation Period.

 

Section 12. Covenants of Holders. Each Holder hereby covenants and agrees that
it shall not sell any Registrable Securities in violation of the Securities Act
or this Agreement.

 

Section 13 .Indemnification; Contribution.

 

(a) The Company shall indemnify and hold harmless each Holder, its respective
officers and directors, and each Person, if any, who controls such Holder within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act and any agents, representatives or advisers thereof against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees and expenses and reasonable costs of investigation) incurred by
such party pursuant to any actual or threatened action, suit, proceeding or
investigation arising out of or based upon (i) any untrue or alleged untrue
statement of material fact contained in any Registration Statement, any
Prospectus or preliminary Prospectus, or any amendment or supplement to any of
the foregoing, (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a Prospectus or a preliminary Prospectus, in light of the
circumstances then existing) not misleading, or (iii) any violation or alleged
violation by the Company of any United States federal, state or common law rule
or regulation applicable to the Company and relating to action required of or
inaction by the Company in connection with any such registration except in each
case insofar as the same arise out of or are based upon, any such untrue
statement or omission made in reliance on and in conformity with written
information with respect to the Holders furnished in writing to the Company by
the Holders or their counsel expressly for use therein. In connection with an
Underwritten Offering, the Company shall indemnify the underwriters thereof,
their officers, directors and agents and each Person who controls such
underwriters (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders.

 

 10 

 

 

(b) Any Person entitled to indemnification hereunder agrees to give prompt
written notice to the indemnifying party after the receipt by such indemnified
party of any written notice of the commencement of any action, suit, proceeding
or investigation or threat thereof made in writing for which such indemnified
party may claim indemnification or contribution pursuant to this Section 13
(provided that failure to give such notification shall not affect the
obligations of the indemnifying party pursuant to this Section 13 except to the
extent the indemnifying party shall have been materially prejudiced as a result
of such failure). In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 13 for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. Notwithstanding the foregoing, if (i) the indemnifying
party shall not have employed counsel reasonably satisfactory to such
indemnified party to take charge of the defense of such action within a
reasonable time after notice of commencement of such action (so long as such
failure to employ counsel is not the result of an unreasonable determination by
such indemnified party that counsel selected pursuant to the immediately
preceding sentence is unsatisfactory) or if the indemnifying party shall not
have demonstrated to the reasonable satisfaction of the indemnified party its
ability to finance such defense, or (ii) the indemnified party shall have
reasonably concluded or been advised by counsel that there may be legal defenses
available to other indemnified parties to such action which could result in a
conflict of interest for such counsel or prejudice the prosecution of the
defenses available to such indemnified party, then such indemnified party shall
have the right to employ separate counsel of its choosing, at the expense of the
indemnifying party. No indemnifying party shall consent to entry of any judgment
or enter into any settlement without the consent (which consent, in the case of
an action, suit, claim or proceeding exclusively seeking monetary relief, shall
not be unreasonably withheld) of the applicable indemnified party.

 

(c) If the indemnification from the indemnifying party provided for in this
Section 13 is unavailable to an indemnified party hereunder in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities and expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions or omissions which resulted in
such losses, claims, damages, liabilities and expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied (in writing, in the case of the
Holders) by, such indemnifying party or indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 13(b) hereof, any legal and other fees and expenses reasonably incurred
by such indemnified party in connection with any investigation or proceeding.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 13(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 13(c). Any underwriter’s
obligations in this Section 13(c) to contribute shall be several in proportion
to the number of Registrable Securities underwritten by them and not joint.
Notwithstanding the provisions of this Section 13(c), no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and distributed to
the public were offered to the public exceeds the amount of any damages which
such underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. If indemnification is available
under this Section 13, the indemnifying parties shall indemnify each indemnified
party to the fullest extent provided in Section 13(a) hereof without regard to
the relative fault of such indemnifying parties or indemnified party or any
other equitable consideration provided for in this Section 13(c).

 11 

 

 

(d) The provisions of this Section 13 shall be in addition to any liability
which any party may have to any other party and shall survive any termination of
this Agreement. The indemnification provided by this Section 13 shall survive
the Transfer of such Registrable Securities by the Holders and shall remain in
full force and effect irrespective of any investigation made by or on behalf of
an indemnified party.

 

Section 14. Injunctions. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR WERE
OTHERWISE BREACHED. THEREFORE, EACH PARTY SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY COURT HAVING
JURISDICTION, SUCH REMEDY BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH SUCH
PARTY MAY BE ENTITLED AT LAW OR IN EQUITY.

 

Section 15. Amendments and Waivers. No amendment, modification, supplement,
termination, consent or waiver of any provision of this Agreement, nor consent
to any departure herefrom, shall in any event be effective unless the same is in
writing and is signed by the party against whom enforcement of the same is
sought. Any waiver of any provision of this Agreement and any consent to any
departure from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which given.

 

Section 16. Notices. All notices, consents, requests, demands and other
communications hereunder must be in writing, and shall be deemed to have been
duly given or made: (i) when delivered in person; (ii) three (3) days after
deposited in the United States mail, first class postage prepaid; (iii) in the
case of telegraph or overnight courier services, one (1) Business Day after
delivery to the telegraph company or overnight courier service with payment
provided; or (iv) in the case of telex or telecopy or fax, when sent,
verification received; in each case addressed as follows:

 

if to the Company:

 

Cadiz Inc.

550 South Hope Street, Suite 2850

Los Angeles, CA 90071

Telephone: (213) 271-1600

Facsimile: (213) 271-1614

Attention: Chief Financial Officer

 

with a copy to:

 

Kevin Friedmann, Esq.

Greenberg Traurig, LLP

1840 Century Park East, suite 1900

Los Angeles, CA 90067-2121

Telephone: (310) 586-7747

Facsimile: (310) 586-7800

 

if to the Holders, to the addresses set forth on the signature pages attached
hereto,

 

with a copy to:

 

Christopher Cox, Esq.

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Telephone: (212) 504-6888

Facsimile: (212) 504-6666

 

 12 

 



 

Section 17. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties hereto,
without the need for an express consent by the Company thereto, provided, that
(A) a transferring Holder shall, within ten (10) days after a transfer, furnish
the Company written notice of the name and address of the transferee or assignee
and (B) such transferee or assignee, prior to or simultaneous with such transfer
or assignment, shall agree in writing to be subject to and bound by the terms of
this Agreement as a Holder party hereto.

 

Section 18. Representations and Warranties of the Company. The Company and each
of the Holders represents and warrants to the other parties hereto as follows:

 

(a) Such party is duly organized and validly existing under the laws of its
jurisdiction of organization.

 

(b) Such party has full corporate or other organizational power and authority to
enter into this Agreement and to carry out and perform its obligations
hereunder. The execution, delivery and performance by such party of this
Agreement have been duly authorized and approved by all necessary corporate or
other organizational action. This Agreement has been duly authorized, executed
and delivered by such party and constitutes the legal, valid and binding
obligation of such party enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.

 

(c) The execution, delivery and performance by such party of its obligations
under this Agreement, and compliance by such party with the terms and conditions
hereof will not (i) violate, with or without the giving of notice or the lapse
of time, or both, or require any registration, qualification, approval or filing
(other than registrations, qualifications, approvals and filings that have
already been made or obtained) under, any provision of law, statute, ordinance
or regulation applicable to it or any of its subsidiaries and (ii) conflict
with, or require any consent or approval under, or result in the breach or
termination of any provision of, or constitute a default under, or result in the
acceleration of the performance of the obligations of such party or any of its
subsidiaries under, or result in the creation of any claim, lien, charge or
encumbrance upon any of the properties, assets or businesses of such party or
any of its subsidiaries pursuant to (x) its organizational documents, (y) any
order, judgment, decree, law, ordinance or regulation applicable to it or any of
its subsidiaries or (z) any contract, instrument, agreement or restriction to
which it or any of its subsidiaries is a party or by which it or any of its
subsidiaries or any of its respective assets or properties is bound.

 

Section 19. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

Section 20. Descriptive Headings. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

Section 21. Choice of Law; Venue. THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED
AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.
VENUE FOR ANY LEGAL ACTION UNDER THIS AGREEMENT SHALL BE IN THE STATE OR FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW YORK.

 

Section 22. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, shall be held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all remaining provisions contained herein shall
not be in any way impaired thereby.

 

Section 23. Entire Agreement. This Agreement, including any schedules, exhibits
or attachments referred to herein, is intended by the parties as a final
expression and a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter hereof.
There are no restrictions, promises, warranties or undertakings with respect to
the subject matter hereof, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter, including the 2013 Registration
Rights Agreement.

 

Section 24. Further Actions; Reasonable Best Efforts. Each Holder shall use its
reasonable best effort to take or cause to be taken all appropriate action and
to do or cause to be done all things reasonably necessary, proper or advisable
under applicable law and regulations to assist the Company in the performance of
its obligations hereunder, including, without limitation, the preparation and
filing of any Registration Statements pursuant to any Demand.

 

[Signature Pages Follow]

 

 13 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the day and year first above written.

 

CADIZ INC.       By:     Name:     Title:    

 

[Signature Page to Registration Rights Agreement]

 

  

 

 

HOLDERS:       LC CAPITAL MASTER FUND, LTD.       By:            Name:    
Title:    

 

Address:                

 

[Signature Page to Registration Rights Agreement]

 



  

 

 

ELKHORN PARTNERS LIMITED PARTNERSHIP       By:                  Name:     Title:
   

 

Address:                

 



[Signature Page to Registration Rights Agreement]

 

 

 

